Title: To George Washington from George Clinton, 5 March 1778
From: Clinton, George
To: Washington, George



Dear Sir
Poughkeepsie [N.Y.] 5th March 1778.

Your Excellency’s Favour of the 16th Ultimo has been delivered to me—The Distress to which the Army has been reduced by want of Provissions is no less surprizing than alarming—Your Excellency’s Idea of the Condition of this State is very just; No material Supplies can be drawn from it—The Attachment however of the Inhabitants to the American Cause as well as to the Commander in Chief will at all Times

stimulate them to the most vigorous Exertions—I am happy to inform you that 100 Head of Cattle purchased by one of the Commissaries on the West Side of the River are now driving to Head Quarters 150 Barrels of Pork are also on the Way; and the most ample Authority granted to our press Teams & Carriages to transport such Supplies as can be obtained; whether any further can be is uncertain; but I can assure your Excellency that our most Strenuous Endeavours to procure them shall not be wanting.
After the Reduction of Fort Montgomery & the other Posts on the Highlands it became necessary to collect a Body of Troops on the West Side of the River. The Inhabitants (for want of a Commissary of Purchases) supplied them with Provissions delivered to the Commissary of Issues and to this Day are unpaid—The Detachment of the Northern Army when passing thro’ that Part of the Country were supplied in like Manner, and the Inhabitants in like Manner remain unpaid—The Accounts have been tendered to the Commissaries but to no Purpose. This kind of Treatment is discouraging and Injurious to the Service and the more so as the Country has suffered so essentially by the Ravages of its Enemies.
In my Letter of the 20th December last on the Subject of the Military Operations or rather Omissions in this Quarter I suggested to your Excellency the Obstacles to my Undertaking the Direction of the Fortifications ordered to be made on the River—Those Obstacles still exist—The Legislature is yet sitting and the necessary Attention due to Matters of Government will prevent my complying fully with the later Resolutions of Congress on that Important Subject. I shall nevertheless continue to exercise the Authority they vest me with and in Conjunction with Genl Parsons do my utmost endeavour to forward the Works. But an Empty Military Chest and a Country full of Complaints are Difficulties of considerable Weight—With these we have to struggle. Unless Military Matters in this Quarter assume a more promissing Aspect than they have worn for a long Time passt a very Fertile Part of this State will be depopulated—The Shores of Hudson’s River will be deserted, nor will it be easy to perswade the Militia to repair to the Standard of an Officer in whom they have no Confidence and to whom the[y] ascribe No little Share of their Missfortunes. I have the Honor to be with the highest Esteem & Regard Your Excellencys Most Obedt Servt

Geo. Clinton

